Citation Nr: 0303022	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-19 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for fibromyositis of 
the lumbosacral spine, currently evaluated 20 percent 
disabling.

2.  Entitlement to service connection for degenerative joint 
disease and discogenic disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active duty service from May 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) awarded an increased rating of 20 
percent for fibromyositis of the lumbar spine.  In July 1999, 
the Board remanded this matter to the RO in order to obtain a 
medical opinion whether the veteran's degenerative disc 
disease and discogenic disease of the lumbar spine is related 
to his service-connected disability from fibromyositis of the 
lumbosacral spine.  The case has now been returned to the 
Board for further appellate consideration.


REMAND

In the Board's July 1999 remand, the Board instructed the RO 
to adjudicate the issue of secondary service connection for 
degenerative joint disease and discogenic disease and, if 
service connection were denied, provide the veteran a 
supplemental statement of the case on that issue.  The RO did 
not accomplish such action.  Also, in a brief dated in 
January 2003, the veteran's representative noted that the 
examiner who rendered an opinion in this case never 
considered whether the service connected disability was 
aggravating the degenerative joint disease and/or disc 
disease.  In Stegall v. West, 11 Vet. App. 268 (1998), the 
United States Court of Veterans Appeals (Court) held that a 
remand by the Board confers on the veteran the right to 
compliance with the remand order.  Furthermore, as the 
veteran has appealed the denial of service connection for 
degenerative joint disease and discogenic disease of the 
lumbar spine, the RO must provide him with a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Further, 
the RO has not adjudicated the issue of entitlement to 
service connection for degenerative joint disease or 
discogenic disease as being aggravated by the veteran's 
service-connected disability from fibromyositis of the 
lumbosacral spine.  Service connection may be granted for 
nonservice-connected disability which is proximately due to 
and the result of service-connected disability or "when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition," with compensation being paid "for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).  The issue of 
entitlement to service connection for degenerative joint 
disease and discogenic disease by way of aggravation must be 
adjudicated by the RO.  Finally, the issue of entitlement to 
service connection for degenerative joint disease and 
discogenic disease of the lumbar spine is inextricably 
intertwined with the issue of an increased rating for 
fibromyositis of the lumbosacral spine and must be fully 
adjudicated before the question of entitlement to a higher 
rating can be considered.

Accordingly, this matter is remanded to the RO for the 
following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have recently treated the veteran for 
a low back disorder since 2002.  The RO 
should take all necessary steps to obtain 
any pertinent records which are not 
currently part of the claims folder and 
associate them with the claims folder.

2.  The veteran should then be afforded 
VA orthopedic and neurological 
examinations to determine the nature and 
severity of the veteran's current back 
disability.  The examiners should express 
an opinion whether it is as at least as 
likely as not that the veteran's lumbar 
disc and joint disease are proximately 
due to his service connected 
fibromyositis of the lumbosacral spine 
and, if not directly caused by the 
service connected disability, whether his 
service-connected fibromyositis of the 
lumbosacral spine has caused the disc or 
joint disease to increase in severity.

3.  After undertaking any additional 
indicated development, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 20 percent for 
fibromyositis of the lumbosacral spine 
and the issue of entitlement to direct or 
secondary service connection, to include 
secondary service connection via 
aggravation, for degenerative joint 
disease and/or discogenic disease of the 
lumbar spine.  If the RO denies secondary 
service connection for discogenic disease 
or degenerative joint disease of the 
lumbar spine or doesn't fully satisfy the 
veteran's claim for an increased rating, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




